IN THE SUPREME COURT OF THE STATE OF DELAWARE

    M. DENISE TOLLIVER,                  §
                                         §   No. 56, 2018
        Appellant Below-                 §
        Appellant,                       §
                                         §   Court Below—Superior Court
        v.                               §   of the State of Delaware
                                         §
    DELAWARE FUTURES,                    §   C.A. No. N17A-06-009
                                         §
        Appellee Below-                  §
        Appellee.                        §

                          Submitted: June 22, 2018
                           Decided: August 28, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                 ORDER

       After careful consideration of the parties’ briefs1 and the record on

appeal, we conclude that the judgment below should be affirmed on the basis

of and for the reasons assigned by the Superior Court in its well-reasoned

order dated November 30, 2017 and its January 2, 2018 order denying

reargument.    The Industrial Accident Board did not err in denying the

appellant’s claim for worker’s compensation benefits on the ground that the

appellant failed to file her claim for compensation due within the two-year

statute of limitations period from the date of the work-related accident.


1
  The appellant’s motion to strike the appellee’s amended answering brief for
noncompliance is denied.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:

                              /s/ Gary F. Traynor
                              Justice




                              2